ACCEPTED
                                                                                        03-15-00428-CV
                                                                                                6505644
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   8/14/2015 2:31:08 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                           CAUSE NO. 03-15-00428-CV

                                                                      FILED IN
                         IN THE COURT OF APPEALS               3rd COURT OF APPEALS
                     FOR THE THIRD DISTRICT OF TEXAS               AUSTIN, TEXAS
                                 AT AUSTIN                     8/14/2015 2:31:08 PM
                                                                 JEFFREY D. KYLE
                                                                       Clerk
                                 BERNARD MORELLO,
                                     Appellant,

                                         v.

                                 THE STATE OF TEXAS,
                                      Appellee.



                   On Appeal from Cause No. D-1-GV-06-000627
                    353rd judicial District Court, Austin, Texas
                          The Honorable Rhonda Hurley


          NOTICE OF APPEARANCE OF CO-COUNSEL FOR APPELLANT


TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 6.2, the Court and counsel are

hereby notified that the following counsel is designated as co-counsel for Appellant

Bernard Morello:

      James M. Juranek
      State Bar No. 24026888
      111 N. Ennis
      Houston, TX 77003
      713.229.0699 (Phone)
      888.626.6596 (Facsimile)
      james@jjfirm.com




                                              1 
       
                                               Respectfully submitted,

                                               LAPEZE & JOHNS, P.L.L.C.


                                               By:___________________________
                                               Keith W. Lapeze
                                               Texas Bar No. 24010176
Taylor L. Shipman
                                               Texas Bar No. 24079323
                                               601 Sawyer Street, Suite 650
                                               Houston, Texas 77007
                                               Tel. (713) 739-1010
                                               Fax. (713) 739-1015
                                               keith@lapezejohns.com
                                               taylor@lapezejohns.com

                                               JURANEK LAW FIRM, PLLC


                                               ______________________
                                               By: JAMES JURANEK
                                               State Bar No. 24026888
                                               111 N. Ennis
                                               Houston, Texas 77003
                                               (713) 229-0699
                                               (888) 626-6596 (fax)
                                               james@jjfirm.com
                                               Counsel for Appellant

                              CERTIFICATE OF SERVICE

      I hereby certify that the foregoing motion was served on the following counsel for

Appellee State of Texas via e-filing on August 14, 2014:

Craig J. Pritzlaff
Assistant Attorney General
P.O. Box 12548, MC-066,
Austin, TX 78711
512.320.0911 (Fax)
                                               __________________________
                                               James Juranek


                                               2